UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 FORM 11-K/A Amendment No. 1 FOR ANNUAL REPORTS OF EMPLOYEE STOCKREPURCHASE SAVINGS AND SIMILAR PLANSPURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [ x ] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2009 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period: N/A Commission file number 1-6905 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: RUDDICK RETIREMENT AND SAVINGS PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: RUDDICK CORPORATION301 S. TRYON STREET, SUITE 1800CHARLOTTE, NORTH CAROLINA
